I dissent on the ground that, although the failure of an applicant to swear to the allegations of his petition for a writ of review may be a good cause for refusing to issue the writ, it is not a good cause for recalling the writ after it has been issued. Inasmuch as the law requires *Page 95 
the applicant to attach to his petition copies of the pleadings, judgment of the trial court, opinion of the Court of Appeal, brief on application for rehearing, etc., the applicant's affidavit that the allegations of his petition for the writ of review are true is of no importance whatever — except that statute arbitrarily requires it.